        Case 1:18-cr-00075-CCC Document 67 Filed 06/22/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:18-CR-75
                                           :
             v.                            :   (Judge Conner)
                                           :
TIMOTHY B. RILEY (1),                      :
                                           :
                    Defendant              :

                                       ORDER

      AND NOW, this 22nd day of June, 2020, upon consideration of defendant

Timothy B. Riley’s motion (Doc. 52) for compassionate release and reduction of

sentence under 18 U.S.C. § 3582(c)(1)(A)(i), and for the reasons set forth in the

accompanying memorandum of today’s date, it is hereby ORDERED that Riley’s

motion (Doc. 52) is DENIED without prejudice.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
